Citation Nr: 1803444	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  09-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer.

2.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the issues on appeal for additional development in September 2011 and again in January 2015. 

The Veteran and his wife testified at an April 2011 Travel Board hearing before a Veterans Law Judge (VLJ).

In an April 2017 brief, the Veteran's representative stated that the Veteran had requested a hearing for the issues on appeal in his VA Form 9.  However, the Veteran testified at an April 2011 Travel Board hearing.  Moreover, the Veteran was notified in June 2017 that the VLJ who conducted the April 2011 hearing was no longer with the Board and informed the Veteran that he could request a new hearing.  The Veteran has not requested a new hearing since that time.  Thus the Board believes that the representative's statement was merely an error.  The Board also notes that a subsequent brief was submitted in October 2017 on these issues that made no reference to a pending hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  Prior to July 6, 2009, the residuals of prostate cancer were characterized by urinary frequency that was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night.
 
2.  From July 6, 2009, to February 15, 2011, the Veteran had a recurrence of prostate cancer.

3.  Since February 15, 2011, the residuals of prostate cancer were characterized by urinary frequency that was productive of a daytime voiding interval of between one and two hours or awakening to void three to four times per night.

4.  The Veteran does not have a currently diagnosed heart disability. 

5.  For the periods prior to July 6, 2009, and since February 15, 2011, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.

6.  For the period from July 6, 2009, to February 15, 2011, as the Veteran has been granted a 100 percent rating for prostate cancer, the issue of entitlement to TDIU is moot.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2009, the criteria for a rating in excess of 20 percent for the service-connected prostate cancer disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7528 (2017).

2.  During the period from July 6, 2009, to February 15, 2011, the criteria for a higher 100 percent rating based on a recurrence of prostate cancer have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  Since February 15, 2011, the criteria for a rating in excess of 20 percent for the service-connected prostate cancer disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 7528 (2017).

4.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  For the periods prior to July 6, 2009, and since February 15, 2011, the criteria for entitlement to a TDIU are not met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

6.  For the period from July 6, 2009, to February 15, 2011, entitlement to a TDIU is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in August 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further notice is not warranted for the Veteran's claim for a higher initial rating for residuals of prostate cancer.  See id.; see also, e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  Increased Rating for Prostate Cancer Residuals

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b), Diagnostic Code 7528.  In this case, the evidence does not indicate that the Veteran has experienced any significant renal dysfunction.  Therefore, the Board determines that his voiding dysfunction is predominant.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a.  Where such requires the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id.  

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour; or, awakening to void five or more times per night warrants a 40 percent disability rating.  A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R.
§ 4.115a.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.

	Facts and Analysis

Initially, the Board notes that the Veteran's claim for entitlement to an increased rating for residuals of prostate cancer was originally characterized to include erectile dysfunction.  In a September 2012 rating decision the RO granted special monthly compensation for the loss of a creative organ effective July 18, 2007, the date of the Veteran's original claim for service connection.  There is no evidence of penile deformity at any point during the applicable period to support a separate compensable evaluation under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which is commonly used to rate erectile dysfunction by analogy.  Therefore, the Board will not address the Veteran's continued complaints of symptoms related to erectile dysfunction.

	Prior to July 6, 2009

The Veteran was afforded a VA examination in February 2008.  The Veteran reported that his last radiation treatment was in October 2006.  He stated he was doing fine except for some urinary problems, which included hesitancy, weak stream, dribbling, straining to urinate, daytime voiding every one to two hours, and nocturia two to three times each night.  The Veteran denied incontinence.  He reported that his PSA was normal at 0.45.  

In VA treatment records dated in July 2009 and earlier, the Veteran denied hesitancy, dysuria, hematuria, and nocturia.  

Therefore, the Board finds that, for the period from July 18, 2007, to July 6, 2009, there is evidence that the Veteran has urinary frequency with daytime voiding every one to two hours, and awakening to void three times per night, as required for a 20 percent rating pursuant to 38 C.F.R. § 4.115a, but no higher.
There is no evidence that the Veteran required the use of absorbent material due to urinary leakage to support an evaluation in excess of a 20 percent rating pursuant to 38 C.F.R. § 4.115a for this period.  

While there is evidence that the Veteran has symptoms of obstructed voiding, there is no evidence that the symptoms have required intermittent or continuous catheterization, and a higher 30 percent rating is therefore not warranted.  See 38 C.F.R. § 4.115a.  Further, the criteria as urinary tract infections are not applicable in this case because the Veteran has not had such symptomatology.  See 38 C.F.R. § 4.115a.

Thus, a rating in excess of 20 percent is not warranted for residuals of prostate cancer for the period from July 18, 2007, to July 6, 2009.  The criteria for a higher evaluation are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

      For the Period from July 6, 2009, to February 15, 2011

A July 2009 private treatment record from Dr. R.M. reported that the Veteran had rising PSA, and a biopsy done on July 6, 2009, indicated a recurrence of prostate cancer with a Gleason score of 6 and PSA of 1.2.  The Veteran subsequently underwent hormone therapy, as well as brachytherapy, or salvage seed implants, in October 2010.  See October 2010 private treatment record.  

Therefore, the Board finds that the medical evidence of record reflects the reoccurrence of active disease and a 100 percent rating under Diagnostic Code 7528 is warranted beginning July 6, 2009.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Subsequently, the Veteran was afforded a VA examination on February 15, 2011.  The examiner noted that the Veteran's last antineoplastic treatment was completed in December 2010.  During the examination, the Veteran's PSA was measured as 0.5.  The examiner opined that, based on this measurement, there Veteran no longer had active prostate cancer.  The examiner explained that patients who have undergone definitive radiotherapy are typically deemed as having achieved biochemical control of the disease if PSA level is not rising and PSA level is less than 0.5.  Therefore, as of February 15, 2011, laboratory findings reflect that the Veteran no longer had active prostate cancer, and his disease is more appropriately rated under the provisions of 38 C.F.R. § 4.115a, Diagnostic Code 7528, based on residuals such as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  

	Since February 15, 2011

As noted above, under Diagnostic Code 7528 residuals of malignant neoplasms of the genitourinary system are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  In this case, the evidence does not indicate that the Veteran has experienced any significant renal dysfunction.  Therefore, the Board determines that his voiding dysfunction is predominant.  

During the February 2011 VA examination the Veteran reported urinary symptoms including urgency, hesitancy or difficulty starting stream, weak or intermittent stream, dribbling, straining to urinate, daytime voiding every one to two hours, and nocturia resulting in four voidings per night.  He denied dysuria, hematuria, urine retention, urethral discharge, and urinary leakage.  The examiner noted the Veteran did not have a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, or hydronephrosis.  The Veteran denied any urinary incontinence.  

In a February 2011 statement, the Veteran reported that he had to urinate every two hours throughout the day and night.  

During the April 2011 hearing the Veteran testified that as a result of treatment for prostate cancer he had a voiding problem and problems with bowel movements.  He reported that he had to get up three or four times during the night and used the bathroom during the day every two hours, or four to six times per day.  

In a letter received by the RO in April 2011, Dr. M.T., a private physician, reported that due to the toxicity of the treatments associated with prostate cancer, the Veteran had voiding dysfunction described as voiding five times per night, or every two hours, and chronic bowel problems.  

In private treatment records dated in May 2011 the Veteran was reported to have a PSA of 0.03 as of April 2011, reflecting no recurrence of disease.  The Veteran was noted to have dysuria and less frequency.  In other private treatment records of the same date, the Veteran was noted to have nocturia and mild incontinence.  

In an August 2011 private treatment record the Veteran reported nocturia three to four times per night, weak stream, increased frequency, urgency, and straining to begin voiding.

In a February 2012 statement the Veteran reported that treatment for prostate cancer resulted in voiding dysfunction and chronic bowel movements.  He stated that at the time of the statement he was experiencing dysuria, painful urination, and incontinence that resulted in wearing diapers daily.  

In an October 2012 letter, Dr. D.S., a private physician, reported that the Veteran had significant nocturia and significant day time urgency and frequency, as well as dysuria with some incontinence.  Additionally, in a DBQ dated in October 2012, Dr. D.S. reported that the Veteran had a voiding dysfunction which cased urine leakage which required absorbent material which had to be changed two to four times per day.  The physician indicated that an appliance was required; however, there was no description of the appliance provided.  Dr. D.S. further reported that the Veteran had daytime voiding interval between two and three hours and nighttime awakening to void three to four times per night.  The Veteran's voiding dysfunction caused signs or symptoms of obstructed voiding, including marked hesitancy, a markedly slow or weak stream, and decreased force of stream.  

In an October 2012 statement, the Veteran asserted that he was entitled to a 100 percent rating for prostate residuals due to voiding five times daily and every two hours and incontinence.  In December 2012 private treatment record, the Veteran reported nocturia two times per night.  

The Veteran was afforded a VA examination in January 2017 for prostate cancer residuals.  The Veteran indicated that his urinary symptoms had improved, but not fully resolved, reporting that he urinated approximately every four hours during the day, and three times during the night.  The examiner reported the Veteran did not describe signs of proctitis.  The examiner found that the Veteran's prostate cancer was in remission.  The examiner further found that the Veteran had a voiding dysfunction that caused the leakage of urine, but did not require the wearing of absorbent material and did not require the use of an appliance.  The Veteran's voiding dysfunction did cause increased urinary frequency, with nighttime awakening to void three to four times.  The dysfunction also caused signs or symptoms of obstructed voiding, including hesitancy, decreased force of stream, neither of which was marked.  The examiner noted the Veteran did not have a history of symptomatic urinary tract or kidney infection.  The examiner found no other residual conditions or complications.  Nor any other pertinent physical findings, complications, conditions, signs, or symptoms related to his diagnosed conditions.  The examiner opined that the Veteran's prostate disability had no impact on his ability to work.  

Based on a thorough review of the evidence of record, the Board finds that since February 15, 2011, the Veteran's disability more nearly approximates urinary frequency with daytime voiding every one to two hours, and awakening to void three or four times per night, as required for a 20 percent rating pursuant to 38 C.F.R. § 4.115a, but no greater.  In one instance, in an April 2011 private treatment record, Dr. M.T. reported the Veteran had a voiding frequency of five times per night; however, the Veteran has otherwise consistently reported that he experiences a voiding frequency of three to four times per night.  As such, the Veteran's symptoms more nearly approximate urinary frequency with daytime voiding every one to two hours, and awakening to void three or four times per night.

The evidence of record demonstrates that the Veteran has experienced some incontinence.  See, e.g., May 2011 private treatment record; February 2012 Veteran statement.  In his February 2012 statement, the Veteran reported that he wore diapers daily, although he did not report the frequency with which he changed the absorbent materials.  Additionally, in an October 2012 DBQ, Dr. D.S. noted that the Veteran's disability required the use of absorbent material which had to be changed two to four times per day.  Further, during the January 2017 VA examination the Veteran reported some leakage of urine; however, he denied the use of absorbent materials.  Despite the Veteran's report of some incontinence, there is only an isolated report that the Veteran's symptoms required the use of absorbent materials which had to be changed more than twice per day.  Thus, the evidence of urinary leakage does not more nearly approximate the criteria for the next higher percentage rating under 38 C.F.R. § 4.115a, and a higher rating on the basis of urine leakage is not warranted at any point during the pendency of the appeal.  See 38 C.F.R. § 4.115a.

Next, while there is evidence that the Veteran has symptoms of obstructed voiding, there is no evidence that the symptoms has required intermittent or continuous catheterization, and a higher 30 percent rating is therefore not warranted.  See 38 C.F.R. § 4.115a.  Further, the criteria as urinary tract infections are not applicable in this case because the Veteran has not had such symptomatology.  Id.

Thus, a rating of 20 percent, and no more, is warranted for residuals of prostate cancer for the period since February 15, 2011.  The criteria for a higher evaluation are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

In summary, the Board concludes that prior to July 6, 2009, the criteria for a disability rating in excess of 20 percent have not been met; effective July 6, 2009, to February 15, 2011, the criteria for a 100 percent disability rating, based on a recurrence of the Veteran's prostate cancer, have been met; and since February 15, 2011, the criteria for a disability rating in excess of 20 percent have not been met.  




III.  Service Connection for a Heart Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, with respect to the crucial first Shedden element, the weight of the medical evidence fails to show that any heart disorders currently exist or have existed at any time during the course of the appeal.  

The Veteran was provided a VA examination in November 2011 for his claimed heart condition.  After a review of the Veteran's medical history and a physical examination, the examiner found that the Veteran did not have, nor had he ever had, a diagnosed heart condition.  The examiner explained that there was no history of ischemic heart disease, myocardial infarction, congestive heart failure, valvular heart disease, arrhythmia, infections heart disease, pericardial heart disease, or valvular disease, nor was there any history of hospitalization for heart disease or surgical or non-surgical cardiac problems.

November 2011 and December 2011 private treatment records show that the Veteran underwent testing to determine whether he had a heart disorder.  After testing the Veteran was not given a diagnosis of a heart disorder.

The first page of a Disability Benefits Questionnaire (DBQ) was received by the RO in October 2012.  On the DBQ, in box 1B, which is used to indicate which, if any, heart condition a veteran has, there is an indication that the Veteran had valvular heart disease, with hand written notes stating "aortic insufficiency," "mitral regurgitation," and "tricuspid regurgitation."  However, no date of diagnosis, supporting explanation, or the signature of the examining physician was provided.  Accordingly, the Board affords the DBQ little probative weight.  The Board further notes that in a November 2015 letter the RO contacted the Veteran and requested that he provide the complete DBQ; however, it does not appear that the Veteran ever responded or provided the complete record.  

Most recently, the Veteran was afforded a VA examination for his claimed heart condition in January 2017.  Based on an in-person examination, as well as a review of the Veteran's medical treatment records, the examiner opined that that the Veteran did not have, and had never had, a diagnosed heart condition, to include ischemic heart disease or hypertensive heart disease.  The examiner acknowledged that the Veteran had a service-connected hypertension condition; however, despite the Veteran's reported symptoms, the examiner found that treatment records documented normal left ventricular function, wall thickness, and wall motion.  The examiner further explained that cardiac testing (at rest and exercise) documented the presence of normal left ventricular size, wall motion, and function (LVEF 78%), with no EKG or perfusion signs of ischemia (i.e. normal myocardial perfusion).  Regarding a November 2011 treatment record showing an ejection fraction of 78%, the examiner explained that a finding of trivial to mild valvular regurgitation is a common Doppler finding.  Isolated Doppler findings, according to the examiner, do not substantiate the presence of valvular heart disease or other heart condition or disability.  Additionally, the examiner noted that while the heart condition DBQ, referenced above, included a check mark for question 1B indicating "Valvular heart disease," question, 1A, Does the Veteran Now Have or Has He Even Been Diagnosed With a Heart Condition" was blank and, further, noted that medical treatment records were otherwise silent for valvular heart disease and there was no discussion of clinical disability/functional impairment related to valvular heart disorders in the medical evidence of record.  

The Board acknowledges the Veteran's assertion that he believes he has a heart disability because he experiences fatigue when walking up stairs and has noticed a change in his lifting capacity, as well as his belief that his history of hypertension led to a heart problem.  See, e.g., April 2011 hearing testimony.  While the Veteran is competent to report the symptomatology he has experienced, diagnosing a heart condition falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).
Thus, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim.  Because the Veteran does not have a current disability, the Board finds that service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

IV.  Entitlement to TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

	Facts

As of this decision, the Veteran's service-connected disabilities are prostate cancer with erectile dysfunction, rated as 20 percent from July 18, 2007, 100 percent from July 6, 2009, and as 20 percent since February 15, 2011; hypertension, rated 10 percent from November 1, 1980; peptic ulcer disease, rated as 10 percent from July 18, 2007; and vitiligo rated as 10 percent since July 18, 2007.  The Veteran's combined evaluation for VA compensation was 10 percent from November 1, 1980, to July 18, 2007.  Prior to July 6, 2009, the Veteran's combined evaluation was 40 percent.  From July 6, 2009, to February 15, 2011, the Veteran's combined rating was 100 percent.  Since February 15, 2011, his combined rating has been 40 percent.  

Based on the foregoing, for the period from July 6, 2009, to February 15, 2011, the Veteran met the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, for the remainder of the period on appeal, the Veteran's combined disability ratings have not met the schedular criteria.  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

During the February 2008 VA examination for his prostate, the Veteran reported that he worked in engineering and construction full time.  The examiner opined that the condition would have a significant occupational effect by causing lack of stamina, weakness, and fatigue.  

During the February 2011 VA examination for his prostate, the Veteran reported that he had retired in 2006 because he was eligible by his age and the duration of his work.  The examiner opined that the Veteran's prostate cancer had no significant occupational effect or effect on the Veteran's activities of daily living.  

In a November 2011 VA examination for hypertension, a VA examiner opined that the Veteran's service-connected hypertension cased no functional impairment in his capacity for performing substantially gainful employment for either physical or sedentary duties.  

In an October 2012 DBQ, Dr. D.S. opined that the residuals of the Veteran's prostate cancer did not have any functional impact on the Veteran's ability to work.

In a DBQ received by the RO in November 2013, Dr. L.C. opined that the Veteran's service-connected hypertension had an impact on his ability to work.  The physician explained that the Veteran complained of episodes of dizzy spells, exhaustion, poor exercise capacity, and dyspnea on exertion.  

The January 2017 VA examiner found that the Veteran's prostate cancer had no impact on his ability to work.  

	Analysis

	For the Periods Prior to July 6, 2009, and since February 15, 2011

As noted above, the Veteran's combined disability ratings have not met the schedular criteria for this period.  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

However, the Board finds that the Veteran was not precluded from securing or maintaining substantial gainful employment on account of his service-connected disabilities.  While the February 2008 VA examiner reported that the Veteran's prostate cancer had a significant occupational effect, the Veteran reported that at the time he was employed full time.  Further, a subsequent DBQ and VA examination reports indicate that the condition had no impact on the Veteran's ability to work.  The Board acknowledges that, based on the November 2013 VA examiner's opinion regarding the Veteran's service-connected hypertension, the Veteran could be precluded from physically demanding work due to dizzy spells, exhaustion, and dyspnea on exertion.  However, none of the examiners' opinions indicate that the Veteran is prevented from securing or maintaining substantial gainful employment in any capacity, to include sedentary work.  Moreover, according to the Veteran's own statement, he retired due to his age and the duration of work.  See February 2011 VA examination report.  

As noted above, the Veteran's full-time employment has included working in engineering and construction.  While the Board acknowledges that the Veteran's prior work experience does not appear to specifically include clerical, administrative, or other sedentary type of work, there is no indication that the Veteran would be unable to perform such work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities would prevent him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary employment. 

In sum, while the evidence of record, including the Veteran's statements, indicates that his service-connected disabilities have impacted his ability to engage in physically demanding employment, it weighs against a finding that his service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment, including sedentary employment.  Thus the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not required under 38 C.F.R. § 4.16(b).  

	For the Period from July 6, 2009, to February 15, 2011

The Veteran has been granted a schedular rating of 100 percent for prostate cancer from July 6, 2009, to February 15, 2011. 

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Notably, such a scenario is not present here.  In order to obtain SMC for the relevant period, the evidence of record would have to establish that the Veteran's remaining service-connected disabilities entitled him to TDIU.  However, during this period his remaining service-connected disabilities were not rated at 60 percent or more, and, moreover, as discussed in detail above, the evidence of record weighs against a finding that his remaining service-connected disabilities alone have prevented him from obtaining or sustaining any kind of employment, including sedentary employment and referral to the Director of Compensation Service for extraschedular consideration is not required.  Therefore, for the Period from July 6, 2009, to February 15, 2011, the issue of entitlement to a TDIU is moot.


ORDER

Prior to July 6, 2009, entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer is denied.

From July 6, 2009, to February 15, 2011, a 100 percent rating based on a recurrence of prostate cancer is granted.

Since February 15, 2011, entitlement to a rating in excess of 20 percent for residuals of prostate cancer is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to a TDIU is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


